
	

114 HR 53 IH: Cyber Security Education and Federal Workforce Enhancement Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Science, Space, and Technology and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To codify an office within the Department of Homeland Security with the mission of strengthening
			 the capacity of the agency to attract and retain highly trained computer
			 and information security professionals, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Cyber Security Education and Federal Workforce Enhancement Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Department of Homeland Security K–12 Excellence in Science and Technology
					Sec. 101. Office of Cybersecurity Education and Awareness.
					Sec. 102. Science and technology initiative grants.
					Sec. 103. Project-based learning program.
					Sec. 104. Matching funds for State and privately financed science and technology after-school
			 programs.
					Sec. 105. Science and Technology Board of Advisors.
					Sec. 106. Laboratories for science and technology excellence.
					Title II—Post-Secondary Computer and Information Security Education
					Sec. 201. Computing and Information Research Working Group.
					Sec. 202. Process for adoption research and a best practices voluntary guidelines for laboratory
			 facilities.
					Sec. 203. Computing and information security mentoring programs for college students.
					Sec. 204. Grants for computer equipment.
					Sec. 205. Centers of Academic Computing and Information Assurance.
					Title III—Federal Workforce Computer and Information Security Professional Development
					Sec. 301. Lifelong learning in computer and information security study.
					Sec. 302. Computer and information security job opportunities program.
					Sec. 303. Department of Homeland Security Cybersecurity training programs and equipment.
					Sec. 304. E-Security Fellows Program.
					Title IV—Research
					Sec. 401. National Science Foundation study on science and technology student retention.
					Sec. 402. Challenge Grants.
					Sec. 403. E-Security Fellows Program.
				
			2.FindingsCongress makes the following findings:
			(1)The Department of Homeland Security’s Cybersecurity Education & Awareness (CE&A) Branch was established under National Security Presidential Directive–54/Homeland Security
			 Presidential Directive–23, which launched the 2008 Comprehensive National
			 Cybersecurity Initiative. There is no appropriations language that
			 references CE&A; it is funded through the Infrastructure Protection and Information Security appropriation under
			 the National Protection and Programs Directorate.
			(2)The Department of Homeland Security’s CE&A works with universities to attract top talent through competitive scholarship, fellowship, and
			 internship programs.
			(3)The agency certifies of more than 125 institutions nationwide as National Centers for Academic
			 Excellence to teach students valuable technical skills in various
			 disciplines of Information Assurance.
			(4)The CE&A prepares and makes available computer and information security lesson plans. At the K–12 level,
			 the Department has partnered with USA Today to provide lesson plans about
			 the importance of prevention of computer and digital information crimes at
			 home and in the classroom.
			(5)The agency initiated the IT Security Essential Body of Knowledge (EBK). The National Cybersecurity
			 Division developed the EBK to establish a national baseline of the
			 essential knowledge and skills that IT security practitioners in the
			 public and private sector should have to perform specific roles and
			 responsibilities.
			(6)The challenge for computer and information security coordination and development is no single
			 agreed upon voluntary taxonomy nor definitions to rely upon when
			 categorizing or classifying computer or information security jobs.
			(7)The fields of computer and information security study is within the field of information assurance.
			(8)The information assurance, cybersecurity and computer security workforce encompasses a variety of
			 context, roles, and occupations and is too broad and diverse to be treated
			 as a single occupation or profession.
			(9)Science, technology, engineering, and mathematics occupations, which include computer and
			 information security experts and professionals, are expected to grow by 17
			 percent by the year 2018 compared to 9.8 percent for other jobs.
			(10)The Federal Government is experiencing a shortage of qualified professionals with expertise in
			 computer and information security.
			(11)Insufficiently trained, educated, or supervised Federal computer workers can reduce the Nation’s
			 ability to secure computer networks from cyber attacks or incidents.
			(12)The computing and information security workforce encompasses a variety of context, roles, and
			 occupations and is too broad an diverse to be treated as a single
			 occupation or profession.
			(13)Computing and information security is not solely a technical endeavor, and thus encompasses a wide
			 range of backgrounds and skills that will be needed in an effective
			 national computing and information security workforce.
			(14)The route toward professionalization of a field of study can be slow and difficult, and not all
			 portions of a field can or should be professionalized at the same time.
			(15)It is essential, just as it is for other disciplines like medicine and the law, that academics,
			 employers, and government share a common language to identify, train,
			 educate, and employ computer and information security professionals.
			(16)The secure management of digital sensitive information collected maintained or transmitted by
			 Federal Government agencies, including taxpayer data, Social Security
			 records, medical records, intellectual property, proprietary business
			 information, and sensitive Government data vital to national security and
			 national defense requires an educated and well-trained, as well as
			 supervised, Federal workforce.
			(17)It is in the Nation’s interest to promote opportunities for science and technology education and
			 employment as a means of addressing the need to fill computer and
			 information security jobs within the Federal Government.
			(18)The Department of Homeland Security’s role is to lead, champion, and sustain the development of a
			 national information assurance, cybersecurity and computer security
			 workforce, as well as to educate the citizenry.
			(19)Developing, implementing, and articulating programs that protect against and respond to computer
			 and information security threats and hazards to the Homeland’s security.
			(20)The Department of Homeland Security must create an agile, diverse workforce and digital citizenry
			 that are capable of sustaining a safe, secure, resilient computer and
			 information security space, driven by a dynamic Department organization at
			 the forefront of cross-sector computer and information security workforce
			 development.
			IDepartment of Homeland Security K–12 Excellence in Science and Technology
			101.Office of Cybersecurity Education and Awareness
				(a)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by
			 adding at the end the following new section:
					
						226.Office of Cybersecurity Education and Awareness
							(a)EstablishmentThere shall be within the Department an Office of Cybersecurity Education and Awareness Branch
			 (hereinafter in this section referred to as the Office).
							(b)ResponsibilitiesThe Office shall be responsible for carrying out the duties of the Office as directed by the
			 Secretary. The Office shall also report to the Secretary the ongoing work
			 of the Office. Further, the Office shall report on the statutory
			 authority, Executive orders or agency directives that guide the work of
			 the Office. The Office shall report to the Secretary what additional
			 authority is needed to fulfill the mission for the Office as outlined by
			 the section. The Office shall also conduct research and make
			 recommendations to the Secretary to the extent that the agency can
			 effectively engage in the following:
								(1)Recruiting, retaining, and sustaining the skills and knowledge of Information assurance,
			 cybersecurity and computer security professionals in the Department of
			 Homeland Security, hereinafter known as the Department.
								(2)Supporting kindergarten through grade 12 science and technology and computer and information safety
			 education through grants, and training programs.
								(3)Supporting postsecondary information assurance, cybersecurity and computer security programs that
			 provide education that benefits the mission and objective of the
			 Department regarding recruitment and retention of highly trained computing
			 professionals who are work ready.
								(4)Promoting public knowledge of computer and information security competitions to provide computer
			 and information security competition administrators, participants, and
			 sponsors with information necessary to further broader public
			 participation in these activities.
								(5)Developing a guest lecturer program or part-time lecturer program comprised of information
			 assurance, cybersecurity and computer security experts in the Federal
			 Government, academia and private sector to support education of students
			 at institutions of higher education who are pursuing degrees in computing
			 science.
								(6)Managing a Computer and Information Security Youth Training Pathway Program for secondary school
			 and postsecondary school students to work in part-time or summer positions
			 along with Federal agency computer and information security professionals.
								(7)Developing programs that increase the capacity of institutions defined in section 371 of the Higher
			 Education Act of 1965—
									(A)Historically Black Colleges and Universities;
									(B)Professional and academic areas in which African-Americans are under represented;
									(C)Hispanic-serving institutions;
									(D)Native American colleges; and
									(E)Rural Colleges and Universities.
									(8)Conduct research and make recommendations to the Secretary on what the agency can do to increase
			 participation of professional and academic under represented areas at
			 minority institutions.
								(9)Providing support to the institutions of higher education described in subparagraphs (A) through
			 (E) of paragraph (7) to provide course work and education in computer and
			 information security designed to raise the number and diversity of
			 students in the field. The Office may use the institutions defined under
			 section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q)
			 minority-serving institutions are defined as follows:
									(A)A part B institution (as defined in section 322 (20 U.S.C. 1061)).
									(B)A Hispanic-serving institution (as defined in section 502 (20 U.S.C. 1101a)).
									(C)A Tribal College or University (as defined in section 316 (20 U.S.C. 1059)).
									(D)An Alaska Native-serving institution or a Native Hawaiian-serving institution (as defined in
			 section 317(b) (20 U.S.C. 1059d(b))).
									(E)A Predominantly Black Institution (as defined in subsection (c)).
									(F)An Asian-American and Native American Pacific Islander-serving institution (as defined in
			 subsection (c)).
									(G)A Native American-serving nontribal institution (as defined in subsection (c)).
									(c)DefinitionsIn this section:
								(1)The term information assurance, cybersecurity and computer security program has the meaning given by the Secretary in consultation with the computing and information Security
			 Post Secondary Education Working Group under the bill.
								(2)The term K–12 may be defined by the Secretary in consultation with the K–12 Science and Technology Education
			 Board of Advisors under section 105 of the Cyber Security Education and Federal Workforce Enhancement Act.
								(3)The Secretary may define higher education institutions under this title using definitions found in
			 section 371 of the Higher Education Act of 1965.
								(4)The term professional and academic under represented areas means areas in which African-Americans, Hispanics, and women are under represented has the meaning
			 given such term by the Secretary, who may consult with the Commissioner
			 for Education Statistics and the Commissioner of the Bureau of Labor
			 Statistics. The basis of the determining the means should be based on most
			 recent available satisfactory data, as computing and information security
			 professional and academic areas in which the percentage of
			 African-Americans, Hispanics, and females who have been educated, trained,
			 and
			 employed is less than the percentage of African-Americans, Hispanics, and
			 women in the general population..
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating
			 to section 225 the following new item:
					
						
							Sec. 226. Office of Cybersecurity Education and Awareness..
				102.Science and technology initiative grants
				(a)In generalThe Secretary of Homeland Security shall consider existing authority to make grants to secondary
			 schools under this section, which shall be known as Science and Technology Educators Initiative Grants.
				(b)Selection of schoolsIf the Secretary determines that they have the authority they may select secondary schools to
			 receive grants under this section, the Secretary may consider the
			 following factors:
					(1)Whether more than 40 percent of the students at the secondary school are eligible for free or
			 reduced price school meal programs under the Richard B. Russell National
			 School Lunch Act and the Child Nutrition Act of 1966.
					(2)The location of the secondary school is in a rural area.
					(3)The participation of representation of professions and academic area among students which will also
			 include home schooled, individuals residing in rural areas, and
			 individuals attending underperforming secondary schools.
					(4)The location of the school in an area where the unemployment rate was not more than one percent
			 higher than the national average unemployment rate during the 24-month
			 period preceding the determination of eligibility under this subsection.
					(5)The location of the secondary school in an area where the per capita income is of 80 percent or
			 less of the national per capita income.
					103.Project-based learning program
				(a)EstablishmentThe Secretary shall direct the Office to conduct research to investigate and make recommendations
			 regarding the feasibility and existing authority to establish a national
			 project-based science and technology learning program, to be known as the
			 “K–12 Science and Technology Learning Program” and make a report to both
			 House and Senate Oversight Committees. Under such research program, the
			 Secretary shall determine existing authority to—
					(1)create State and regional workshops to train teachers in science and technology project-based
			 learning;
					(2)establish between institutions of higher education, businesses, and local public and private
			 educational agencies that serve students comprised of 40 percent of more
			 of professional and academics under represented areas to provide materials
			 and teaching aids to teachers who successfully complete the science and
			 technology project-based learning program under this section;
					(3)identify no cost or low cost summer and after school science and technology education programs and
			 broadly disseminate that information to the public; and
					(4)make grants to local educational agencies to support the participation of teachers of elementary
			 school and secondary school in science and technology training programs by
			 providing travel and enrollment expenses, with a priority given to
			 teachers who work in schools serving neglected, delinquent, migrant
			 students, English learners, at-risk students, and Native Americans, as
			 determined by the Secretary.
					(b)AuthorityThe Secretary shall have the authority under this statute to conduct a limited pilot project to
			 test recommendations on possible programs that would be low-cost but have
			 the greatest impact on instilling the importance of technology and science
			 education.
				(c)Report to CongressThe Secretary shall submit to Congress an annual report on the program established under this
			 section.
				(d)Project-Based science and technology learning definedIn this section, the term project-based science and technology learning means a systematic teaching method that engages students in learning essential science,
			 technology, engineering and mathematics through knowledge and
			 life-enhancing skills through an extended, student-influenced inquiry
			 process structured around complex, authentic questions and carefully
			 designed products and tasks developed specifically for education.
				104.Matching funds for State and privately financed science and technology after-school programs
				(a)In generalThe Secretary of Homeland Security shall provide matching funds to local educational agencies for
			 after-school programs dedicated to science, technology, engineering, and
			 math in an amount equal to the amount provided to the program by a State,
			 local, tribal, or territorial government or by a nonprofit or private
			 entity.
				(b)CriteriaIn selecting programs for which to provide funds under this section, the Secretary shall consider—
					(1)the number of students served by the programs; and
					(2)the participation in the programs of students from populations referred to in section 226 of the
			 Homeland Security Act of 2002, as added by section 101.
					(c)Limitation on amount of fundingFor any fiscal year, no individual school’s after-school program shall receive more than $5,000
			 under this section.
				105.Science and Technology Board of Advisors
				(a)EstablishmentThere is established in the Department of Homeland Security the Research K–12 Science and Technology Education Board of Advisors (hereinafter in this section referred to as the Board).
				(b)Membership
					(1)CompositionThe Board shall be composed of 15 members appointed by the Secretary of Homeland Security, all of
			 whom shall have K–12 education expertise in programs. The Secretary shall
			 appoint members based on the following qualifications:
						(A)Members of the Board shall have experience in K–12 science, technology, engineering, and
			 mathematics education programs.
						(B)Members of the Board shall have experience in training K–12 educators on providing science and
			 technology instruction.
						(C)Members of the Board shall have experience in the promotion of science and technology education
			 among under represented populations, as defined by section 226 of the
			 Homeland Security Act of 2002, as added by section 101.
						(2)Deadline for appointmentAll members of the Board shall be appointed not later than 60 days after the date of the enactment
			 of this Act.
					(3)VacanciesAny vacancy in the membership of the Board shall not affect its powers and shall be filled in the
			 same manner in which the original appointment was made.
					(4)Compensation
						(A)In generalMembers of the Board shall not receive any compensation for their service.
						(B)Travel expensesWhile away from their homes or regular places of business in the performance of services for the
			 Board, members of the Board shall be allowed travel expenses, including
			 per diem in lieu of subsistence, in the same manner as persons employed
			 intermittently in the Government service are allowed expenses under
			 section 5703(b) of title 5, United States Code.
						(C)Prohibition of consultant or contracting workNo member of the Board while serving in this capacity or for 1 year following departure from the
			 Board may work as a consultant or contract worker for the Department of
			 Homeland Security in a position related to the work of the Board to or
			 member agency that participates as a member of the Board.
						(c)ResponsibilitiesThe responsibilities of the Board are to research and make recommendations to the Secretary on—
					(1)the status of K–12 science and technology education domestically and internationally;
					(2)make recommendations to the Secretary on how to increase the quality and diversity of science and
			 technology curriculum;
					(3)promoting K–12 science and technology competitions;
					(4)establishing a virtual network to support teacher and student science and technology education and
			 development;
					(5)ascertaining, evaluating, and reporting on best practices for project-based science and technology
			 learning (as such term is defined in section 103(c)); and
					(6)identifying K–12 science and technology education efforts that are successful in engaging youth,
			 with proven competence in engaging females, minorities, individuals
			 residing in rural areas, individuals residing in majority minority
			 districts, home schooled students.
					(d)ChairThe Chair of the Board shall be designated by the Secretary from among the members of the Board.
				(e)Meetings
					(1)Initial meetingThe Board shall meet and begin the operations of the Board by not later than 90 days after the date
			 of the enactment of this Act.
					(2)Subsequent meetingsAfter its initial meeting, the Board shall set the time and place of its next meeting. The Board
			 can upon the call of the chairman or a majority of its members meet.
					(3)QuorumA majority of the Board shall constitute a quorum.
					(4)VotingProxy voting shall be allowed on behalf of a member of the Board.
					(5)Rules of procedureThe Board may establish rules for the conduct of the Board’s business, if such rules are not
			 inconsistent with this section or other applicable law.
					(f)Powers
					(1)Hearings and evidenceThe Board or, on the authority of the Board, any subcommittee or member thereof, may, for the
			 purpose of carrying out this title hold such hearings and sit and act at
			 such times and places, take such testimony, receive such evidence,
			 administer such oaths.
					(2)Federal agency staffThe Secretary shall make decisions regarding Federal agency staff to be detailed to support the
			 work of the Board.
					(3)Contract authorityThe Board may enter into contracts with the approval of the Secretary to such extent and in such
			 amounts as necessary for the Board to discharge its duties under this
			 section.
					(4)Information from Federal agencies
						(A)In generalAfter providing notice to the Secretary who may provide staff from the Department to meet the
			 staffing needs of the Board. After 10 working days following notice to the
			 Secretary the Board is authorized to secure directly from any executive
			 department, bureau, agency, board, office, independent establishment, or
			 instrumentality of the Government, information, suggestions, estimates,
			 and statistics for the purposes of this title. Each department, bureau,
			 agency, board, office, independent establishment, or instrumentality
			 shall, to the extent authorized by law, furnish such information,
			 suggestions, estimates, and statistics directly to the Board, upon request
			 made by the chairman, the chairman of any subcommittee created by a
			 majority of the Board, or any member designated by a majority of the
			 Board.
						(B)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Board and
			 its staff consistent with all applicable statutes, regulations, and
			 Executive orders.
						(5)Assistance from Federal agencies
						(A)General Services AdministrationThe Administrator of General Services shall provide to the Board on a reimbursable basis
			 administrative support and other services for the performance of the
			 Board's functions.
						(B)Other departments and agenciesIn addition to the assistance prescribed in subparagraph (A), departments and agencies of the
			 United States may provide to the Board such services, funds, facilities,
			 staff, and other support services as they may determine advisable and as
			 may be authorized by law.
						(C)Postal servicesThe Board may use the United States mails in the same manner and under the same conditions as
			 departments and agencies of the United States.
						(g)Staff
					(1)In general
						(A)Appointment and compensationThe Chair, in accordance with rules agreed upon by the Board, may appoint and fix the compensation
			 of a staff director and such other personnel as may be necessary to enable
			 the Board to carry out its functions, without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive
			 service, and without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of such title relating to classification and General
			 Schedule pay rates, except that no rate of pay fixed under this subsection
			 may exceed the equivalent of that payable for a position at level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
						(B)Personnel as Federal employees
							(i)In generalThe executive director and any personnel of the Board who are employees shall be employees under
			 section 2105 of title 5, United States Code, for purposes of chapters 63,
			 81, 83, 84, 85, 87, 89, and 90 of that title.
							(ii)Members of the BoardClause (i) shall not be construed to apply to members of the Board.
							(2)DetaileesAny Federal Government employee may be detailed to the Board without reimbursement from the Board,
			 and such detailee shall retain the rights, status, and privileges of his
			 or her regular employment without interruption.
					(3)Administrative support from the departmentAt the request of the Board, the Secretary of Homeland Security shall provide the Board with
			 Administrative support necessary for the Board to carry out its duties
			 under this title.
					(h)Reports
					(1)Quarterly reportsThe Board shall submit to the Secretary of Homeland Security quarterly reports on the activities of
			 the Board.
					(2)Final reportNot later than two years after the date of the enactment of this Act, the Board shall submit to the
			 Secretary a final report containing such findings conclusions, and
			 recommendations as have been agreed to by a majority of Board members.
					(i)Applicability of FACA
					(1)In generalNothing in the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Board.
					(2)Public meetings and release of public versions of reportsThe Board shall—
						(A)hold public hearings and meetings to the extent appropriate; and
						(B)release public versions of the reports required under subsection (h).
						(3)Public hearingsAny public hearings of the Board shall be conducted in a manner consistent with the protection of
			 information provided to or developed for or by the Board as required by
			 any applicable statute, regulation, or Executive order.
					(j)TerminationThe Board, and all the authorities of this title, shall terminate two years after the date of the
			 Board’s first meeting, which shall take place 90 days following its
			 appointment.
					(1)In generalThe Board and all the authorities this section shall terminate 60 days after the date on which the
			 final report is submitted under subsection (h)(2).
					(2)Administrative activities before terminationThe Board may use the 60-day period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress
			 concerning its reports and disseminating the final report.
					(k)FundingThere is authorized to be appropriated such sums as may be necessary to carry out this section.
			 Amounts made available pursuant to this subsection shall remain available
			 until the termination of the Board.
				106.Laboratories for science and technology excellenceThe Secretary of Homeland Security shall determine if existing authority allows the agency to make
			 grants to local education agencies for the purpose of supplying laboratory
			 facilities at secondary schools to promote the teaching of science,
			 technology, engineering, and mathematics. If the Secretary determines that
			 the authority does not exist shall make a report to Congressional
			 oversight committees detailing the limitation in agency authority to
			 conduct activity under this section and make recommendations on the
			 benefits if any should the agency have the authority to engage in the
			 activity outlined in this section.
			IIPost-Secondary Computer and Information Security Education
			201.Computing and Information Research Working Group
				(a)EstablishmentThere is hereby established the Department of Homeland Security the Computing and Information
			 Security Post-Secondary Education Working Group, hereafter in this section
			 referred to as the Working Group.
				(b)ResponsibilitiesThe Working Group shall conduct research and—
					(1)assist the Secretary in developing voluntary guidelines that could serve as guidance to Federal
			 civil agency training programs, computer and information security
			 certification authorities, and accreditation bodies seeking guidance on
			 developing, enhancing, or sustaining competitive information security; and
					(2)make recommendations to the Secretary regarding—
						(A)the state of the computing and information security workforce development;
						(B)evaluations and reports on the advantages, disadvantages, and approaches to professionalizing the
			 Nation’s computing and information security workforce;
						(C)criteria that can be used to identify which, if any, specialty areas may require
			 professionalization;
						(D)criteria for evaluating different approaches and tools for professionalization;
						(E)techniques that enhance the efficiency and effectiveness of computing and information security
			 workers;
						(F)better tools and approaches for risk identification and assessment;
						(G)improved system design and development;
						(H)creation of better incentives for deployment of better computing and information security
			 technologies;
						(I)improvements in end user behaviors through training and better coordination among network managers;
						(J)core curriculum requirements for computing and information security training;
						(K)efficacy and efficiencies of taxonomy and definitions for computer and information security;
						(L)guidelines for accreditations and certification of computing and information security college and
			 university programs;
						(M)identify the role of mentors in the retention of students enrolled in computing and technology
			 programs at institutions of higher education who complete degree programs;
						(N)remote access to computing and information security education and training through the Internet;
			 and
						(O)institution of higher education funding and research needs.
						(c)Deadline for submittal of research funding and recommendations
					(1)Initial researchThe Working Group shall submit to the Secretary an initial research plan that will guide the work
			 of the Working Group.
					(2)Other research recommendationsThe Working Group shall provide the Secretary a list of other areas that require research to
			 accomplish the purpose of the agency’s goal of providing cyber security
			 protection for the agency. The Working Group shall provide a description
			 of the proposed research and the purpose of the research as it relates to
			 the goals of cybersecurity of the agency.
					(3)Initial recommendationsThe Working Group shall submit to the Secretary initial recommendations under this section by not
			 later than nine months after the date on which all of the members of the
			 Working Group are appointed.
					(4)Other recommendationsNot later than six months after all members of the Working Group are appointed, the Working Group
			 shall submit to the Secretary research and recommendations on the
			 effectiveness of Federal civil agency computer and information security
			 training programs, including an evaluation of certification authorities
			 and their role in providing work ready staff to fill positions with the
			 agency.
					(5)Subsequent research and recommendationsNot later than one year after the date of the submittal of the initial research and recommendations
			 under paragraph (1), and annually thereafter, the Working Group shall
			 submit to the Secretary subsequent research and recommendations under this
			 section and an update on the progress made toward a well trained and
			 sustainable Department computer and information workforce.
					(d)Membership
					(1)ChairThe Chair of the Working Group shall be the Director of the National Institute of Standards and
			 Technology or the Director’s designee.
					(2)Other membersThe Working Group shall be composed of 21 members, who are appointed by the Secretary of Homeland
			 Security in consultation with the Director of NIST and the head of the
			 entity represented by the member.
					(3)AppointmentAll appointments are for a term of 2 years with one reappointment for an additional 2 years.
					(4)QuorumA majority of the members of the Working Group shall constitute a quorum.
					(e)No compensation for serviceWhile away from their homes or regular places of business in the performance of services for the
			 Commission, members of the Commission shall be allowed travel expenses,
			 including per diem in lieu of subsistence, in the same manner as persons
			 employed intermittently in the Government service are allowed expenses
			 under section 5703(b) of title 5, United States Code.
				(f)Technical support from the Department of Homeland SecurityAt the request of the Working Group, the Secretary of Homeland Security shall provide the Working
			 Group with technical support necessary for the Working Group to carry out
			 its duties under this section.
				(g)Intellectual property rightsNo private-sector individual or entity shall obtain any intellectual property rights to any
			 guidelines or recommendations nor the contents of any guideline (or any
			 modification to any guideline) adopted by the Secretary under this
			 section.
				(h)ReportNot later than one year after the date of the enactment of this Act, the Working Group shall submit
			 to the Secretary a report containing researching findings, an outline for
			 other areas requiring research and why as well as recommendations of the
			 Working Group.
				(i)Submittal of recommendations to CongressNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a
			 report on the research findings, an outline of other areas requiring
			 research and why and recommendations for furthering the cybersecurity of
			 the agency.
				(j)Treatment of recommendationsThe Secretary has the benefit of the Working Group’s work which the Secretary may accept, reject,
			 or modify. The Secretary shall not be bound by the recommendations of the
			 Working Group.
				(k)Publication of recommendations in Federal RegisterThe Secretary shall approve the publication of grant application guidelines in the Federal Register
			 by not later than 90 days after receiving the report submitted under
			 subsection (h).
				(l)Applicability of FACANothing in the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of
			 advisory committees) shall apply to the Working Group.
				202.Process for adoption research and a best practices voluntary guidelines for laboratory facilities
				(a)Establishment of the Post-Secondary Laboratory Development Task ForceThe Secretary of Homeland Security shall establish a Post-Secondary Laboratory Research Development Task Force (hereinafter in this section referred to as the Development Task Force).
				(b)ResponsibilitiesThe Development Task Force shall conduct research for and make recommendations to the Secretary
			 regarding best practices voluntary guidelines for college and university
			 laboratory facilities for education and research purposes related to
			 information assurance, cybersecurity and computing security. Such research
			 on what baseline equipment, capacity, skilled instruction, and
			 certification may be needed for a set of best practices voluntary
			 guidelines for colleague or university laboratories and make
			 recommendations on the best methods of assuring that the greatest number
			 of institutions have access to facilities that meet the baseline best
			 practices regarding—
					(1)qualifications for laboratories for the purpose of providing education or instruction in computing
			 security, computer networks, enterprises, informatics, and other systems
			 designated by the Secretary;
					(2)types of software;
					(3)types of hardware;
					(4)types of firmware;
					(5)security applications, including firewalls, whole hat hackers, red teams, and blue teams;
					(6)security protocols needed to protect the physical and computer resources of the laboratory;
					(7)accreditation and certification of college and university computer and information security
			 laboratories;
					(8)best practices for—
						(A)public-private collaborations to support secondary and post-secondary laboratory facilities for
			 computer or information security;
						(B)visiting guest lecture programs for business and Government information technology security
			 experts; and
						(C)developing real world laboratory exercise and proficiency measures; and
						(9)how best to recruit and retain instructors with requisite degrees to teach computer and information
			 security courses to undergraduate and graduate students.
					(c)Membership
					(1)MembersThe Development Task Force shall be composed of 19 members, including the Chair. The Secretary of
			 Homeland Security, in consultation with the head of the entity represented
			 by the member agencies, shall appoint members. The Secretary shall appoint
			 a chair from among the members of the Development Task Force. Such members
			 shall consist of one representative of each of the following agencies:
						(A)The White House Office of Science and Technology Policy.
						(B)The Office of the Director of National Intelligence.
						(C)The Department of Energy.
						(D)The Defense Advanced Research Projects Agency.
						(E)The Department of Commerce.
						(F)The National Institutes of Health.
						(G)The National Institute of Science and Technology.
						(H)The National Science Foundation.
						(I)The Director of the Office of Personnel Management.
						(2)Other membersThe Secretary shall consider for the other members of the Development Task Force representatives
			 from organizations that advocate and promote professional development of
			 professional and academic under represented areas and organizations with
			 the mission of promoting professional development and academic excellence
			 in information assurance, cybersecurity and computing security:
						(A)Organizations with the mission of advancing computing as a science and profession.
						(B)Organizations that promote information system security education.
						(C)Professional associations that are well established and broadly recognized for the advancement of
			 technology.
						(D)Professional associations that represent professionals and academics referred to in section 226 of
			 the Homeland Security Act of 2002, as added by section 101.
						(E)K–12 science and technology programs that conduct successful after school and summer programs for
			 under represented populations, rural communities and serve communities
			 where unemployment is at least two percent higher than the national
			 average.
						(F)Organizations that promote education of Native Americans or other indigenous peoples of the United
			 States or its territories.
						(G)Regional diversity of public and private school districts that excel at science and technology
			 education.
						(3)QuorumA majority of the members of the Development Task Force shall constitute a quorum.
					(4)VotingProxy voting shall be allowed on behalf of a member of the Development Task Force.
					(5)Rules of procedureThe Development Task Force may establish rules for the conduct of the Development Task Force’s
			 business, if such rules are not inconsistent with this section or other
			 applicable law.
					(d)Powers
					(1)Hearings and evidenceThe Development Task Force or, on the authority of the Development Task Force, or any subcommittee
			 or member thereof, may, for the purpose of carrying out this section hold
			 such hearings and sit and act at such times and places, take such
			 testimony, receive such evidence, and administer such oaths.
					(2)Contract authorityAfter giving notice to the Secretary who may substitute agency staff with the requisite skills to
			 fill a position needed by the Board at no additional cost to the Board.
			 After 10 working days following notice to the Secretary the Development
			 Task Force may enter into contracts to such extent and in such amounts as
			 necessary for the Development Task Force to discharge its duties under
			 this section.
					(3)Information from federal agencies
						(A)In generalThe Development Task Force is authorized to secure directly from any executive department, bureau,
			 agency, board, office, independent establishment, or instrumentality of
			 the Government information, suggestions, estimates, and statistics for the
			 purposes of this section. Each department, bureau, agency, board, office,
			 independent establishment, or instrumentality shall, to the extent
			 authorized by law, furnish such information, suggestions, estimates, and
			 statistics directly to the Board, upon request made by the chairman, the
			 chairman of any subcommittee created by a majority of the Board, or any
			 member designated by a majority of the Board.
						(B)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Board and
			 its staff consistent with all applicable statutes, regulations, and
			 Executive orders.
						(4)Assistance from federal agencies
						(A)General services administrationThe Administrator of General Services shall provide to the Development Task Force on a reimbursable
			 basis administrative support and other services for the performance of the
			 Board’s functions.
						(B)Other departments and agenciesIn addition to the assistance prescribed in subparagraph (A), departments and agencies of the
			 United States may provide to the Board such services, funds, facilities,
			 staff, and other support services as they may determine advisable and as
			 may be authorized by law.
						(C)Postal servicesThe Development Task Force may use the United States mails in the same manner and under the same
			 conditions as departments and agencies of the United States.
						(e)Staff
					(1)In generalWhile away from their homes or regular places of business in the performance of services for the
			 Commission, members of the Commission shall be allowed travel expenses,
			 including per diem in lieu of subsistence, in the same manner as persons
			 employed intermittently in the Government service are allowed expenses
			 under section 5703(b) of title 5, United States Code.
					(2)Personnel as federal employees
						(A)In generalThe executive director and any personnel of the Development Task Force who are employees shall be
			 employees under section 2105 of title 5, United States Code, for purposes
			 of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
						(B)Members of the development task forceSubparagraph (A) shall not be construed to apply to members of the Development Task Force.
						(3)DetaileesAny Federal Government employee may be detailed to the Board without reimbursement from the
			 Development Task Force, and such detailee shall retain the rights, status,
			 and privileges of his or her regular employment without interruption.
					(f)No compensation for serviceMembers of the Development Task Force shall not receive any compensation for their service, but
			 shall be paid travel expenses, including per diem in lieu of subsistence,
			 at rates authorized for employees of agencies under subchapter I of
			 chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Development Task Force.
				(g)Prohibition of consultant or contracting workNo member of the Development Task Force while serving in this capacity or for 1 year following
			 departure from the Development Task Force may work as a consultant or
			 contract worker for the Department of Homeland Security in a position
			 related to the work of the Development Task Force to or member agency that
			 participates as a member of the Development Task Force.
				(h)ReportThe Development Task Force shall submit a report to the Secretary of Homeland Security a report on
			 research findings, best practices voluntary guidelines and recommendations
			 to the Secretary. The report shall be in unclassified form but may include
			 a classified annex.
				(i)Secretary of Homeland Security reportThe Secretary shall submit to Congress a report on the work of the Development Task Force’s,
			 research into best practices voluntary guidelines, areas that require
			 additional study and a set of recommendations. The Secretary indicate to
			 the Congress which Development Task Force recommendations have been
			 implement, which will be implement, or which will be rejected and why.
				(j)Technical support from the DepartmentAt the request of Development Task Force the Secretary of Homeland Security shall provide the
			 Development Task Force with technical support necessary for the
			 Development Task Force to carry out its duties under this section.
				(k)Intellectual propertyNo private-sector individual or entity serving on the Development Task Force shall obtain any
			 intellectual property rights to any guidelines or recommendations the
			 derive from the work of the Development Task Force or any guidelines (or
			 any modification to any guidelines) base on the work of the Development
			 Task Force.
				(l)Prohibition of consultant or contracting workNo member of the Development Task Force while serving in this capacity or for 1 year following
			 departure from the Development Task Force may work as a consultant or
			 contract worker in a position related to the direct work of the
			 Development Task Force to the Department of Homeland Security or member
			 agency that participates as a member of the Development Task Force.
				203.Computing and information security mentoring programs for college students
				(a)Office of Cybersecurity and Information Security Professional’s Mentoring Program
					(1)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is further
			 amended by adding at the end the following new section:
						
							227.Office of Computing and Information Security Professional’s Mentoring Program
								(a)EstablishmentThere is in the Department an Office of Computing and Information Security Professional’s Mentoring
			 Program. The head of the office is the Mentoring Coordinator, who shall be
			 appointed by the Secretary.
								(b)ResponsibilitiesThe Mentoring Coordinator shall be responsible for working with outreach to institution of higher
			 education, critical infrastructure owners, and the heads of Federal
			 departments and agencies to develop and promote the participation of
			 professionals as volunteer mentors to—
									(1)undergraduate students at institutions of higher education who are enrolled in the third or fourth
			 year of a program of education leading to a degree in computing or
			 information security;
									(2)students enrolled in a program of education leading to a doctoral degree in computing or
			 information security; and
									(3)new employees of Federal departments and agencies whose primary responsibilities relate to
			 computing or information security..
					(2)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item
			 relating to section 226 the following new item:
						
							
								Sec. 227. Office of Computing and Information Security Professional’s Mentoring Program..
					(b)Grant program
					(1)In generalThe Secretary of Homeland Security shall determine existing authority to make grants to covered
			 institutions of higher learning for the establishment of mentoring
			 programs for undergraduates enrolled in programs or courses of education
			 in information assurance, cybersecurity or computing security programs.
					(2)Covered institutions of higher learningFor purposes of this subsection, the term covered institution of higher learning means those institutions as defined in section 371 of the Higher Education Act of 1965 and listed
			 in section 101 of this bill.
					204.Grants for computer equipment
				(a)GrantsThe Secretary of Homeland Security may make grants to post-secondary institutions that offer
			 courses or degrees in computing or information security to be used to
			 establish or equip a computer laboratory to be made available to students
			 and faculty for both teaching and research purposes.
				(b)Technical supportThe Secretary shall ensure that each recipient of a grant under this section also receives
			 technical support on the use and proper function of equipment and
			 software.
				(c)Publication in Federal RegisterThe Secretary shall publish the name of each institution of higher education that receives a grant
			 under this section and the amount of such grant.
				(d)QualificationIn making grants under this section, the Secretary—
					(1)shall take into consideration whether more than 50 percent of the students at an institution are
			 taking online or distance learning computer science and information
			 security courses; and
					(2)may establish guidance to institutions for entering into laboratory facilities sharing agreements
			 to allow institutions to qualify for grants under this section.
					205.Centers of Academic Computing and Information Assurance
				(a)Program establishedThe Secretary of Homeland Security shall establish a program for Centers of Academic Computer and
			 Information Assurance Distinction.
				(b)Designation of Centers
					(1)In generalThe Secretary may designate five colleges or universities as Centers of Distinction for Academic
			 Computing and Information Security Assurance each year with no limit to
			 the total number of such Centers that may be established. The Secretary
			 may make public the Centers for Distinction in Academic Computing and
			 Information Security Assurance.
					(2)Revocation of designationsThe Secretary may revoke the designation of a Center of Distinction for Academic Computing and
			 Information Security Assurance.
					(3)CriteriaThe Secretary shall make available information regarding the criteria for designating an
			 institution as a Center of Distinction for Academic Computing and
			 Information Security Assurance under this section.
					(4)Distance learningIn designating Centers under this section, the Secretary shall consider the number of students who
			 are enrolled in distance learning computer or information security courses
			 and whether collaborations for in laboratory instruction through shared
			 arrangements with established information assurance, cybersecurity
			 computing security programs at secondary education programs that
			 laboratory facilities that meet best practices as outlined by the
			 Secretary would be sufficient to meet the requirements established under
			 this section.
					(c)OutreachThe Secretary shall identify and report on the success of efforts to reach under represented
			 populations in the field of computing and information security through
			 work with institutions as defined under section 371 of the Higher
			 Education Act of 1965 listed in section 101 of this bill.
				(d)ReportNot later than 220 days after the date of the enactment of this Act, the Secretary shall submit to
			 Congress recommendations regarding distance learning computer and
			 information security programs for meeting the cybersecurity professional
			 requirements of the agency.
				(e)Consideration of programsThe Secretary may consider the following when making grants to postsecondary education institutions
			 and private sector entities who are contracted, provided grants or funds
			 to conduct research on information assurance, cybersecurity and computing
			 security to advance the agency’s cybersecurity capacity:
					(1)Institutions designated as Center of Distinction for Academic Computing and Information Security
			 Assurance.
					(2)Institutions who have established academic mentoring and program development partnerships related
			 to information assurance, cybersecurity, and computing security academic
			 programs with institutions defined under section 371 of the Higher
			 Education Act of 1965 listed in section 101 of this bill.
					IIIFederal Workforce Computer and Information Security Professional Development
			301.Lifelong learning in computer and information security study
				(a)EstablishmentThe Secretary of Homeland Security shall establish a program to be known as the Lifelong Computer and Information Security Study. Such program shall be designed to promote computer and information security professionals among
			 Federal civilian agencies, critical infrastructure, and the general public
			 by supporting post-employment education and training.
				(b)Discretion of SecretaryThe Secretary shall have the discretion to determine the best methods for accomplishing the
			 objective of this section.
				(c)ReportsThe Secretary shall periodically submit to Congress a report on the implementation of this section.
				302.Computer and information security job opportunities program
				(a)In generalThe Secretary of Homeland Security, acting through the Deputy Assistant Secretary for Cybersecurity
			 Education and Awareness, shall establish, in conjunction with the National
			 Science Foundation, a program to award grants to institutions of higher
			 education (and consortia thereof) for—
					(1)the establishment or expansion of computer and information security professional development
			 programs;
					(2)the establishment or expansion (or both) of associate degree programs in computer and information
			 security; and
					(3)the purchase of equipment to provide training in computer and information security for either
			 professional development programs or degree programs.
					(b)Goals and criteriaThe Secretary, acting through the Deputy Assistant Secretary and in consultation with the Working
			 Group established under section 201, shall establish the goals for the
			 program under this section and the criteria for awarding grants.
				(c)Awards
					(1)Peer reviewAll awards under this section shall be provided on a competitive, merit-reviewed basis. The peer
			 review process shall be published in the Federal Register. Those serving
			 in a peer review role shall do so for 2 years with an option for 1
			 additional term. Applicants in the event of a denial of an award shall be
			 provided with a detailed explanation for the denial.
					(2)FocusIn making awards under this section, the Deputy Assistant Secretary shall, to the extent
			 practicable, ensure geographic diversity and the participation of women
			 and under represented minorities.
					(3)PreferenceIn making awards under this section, the Deputy Assistant Secretary shall—
						(A)give preference to applications submitted by consortia of institutions, to encourage as many
			 students and professionals as possible to benefit from the program
			 established under this section;
						(B)give preference to any application submitted by a consortium of institutions that includes at least
			 one institution that is eligible to receive funds under title III or V of
			 the Higher Education Act of 1965; and
						(C)consider the enrollment of students in online and distance learning courses.
						(d)Institution of higher education definedIn this section the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
				303.Department of Homeland Security Cybersecurity training programs and equipment
				(a)In generalThe Secretary of Homeland Security, acting through the Assistant Secretary of Cybersecurity, shall
			 establish, in conjunction with the National Science Foundation, a program
			 to award grants to institutions of higher education (and consortia
			 thereof) for—
					(1)the establishment or expansion of cybersecurity professional development programs;
					(2)the establishment or expansion (or both) of associate degree programs in cybersecurity; and
					(3)the purchase of equipment to provide training in cybersecurity for either professional development
			 programs or degree programs.
					(b)Roles
					(1)Department of Homeland SecurityThe Secretary, acting through the Assistant Secretary and in consultation with the Director of the
			 National Science Foundation, shall establish the goals for the program
			 established under this section and the criteria for awarding grants.
					(2)National Science FoundationThe Director of the National Science Foundation shall operate the program established under this
			 section consistent with the goals and criteria established under paragraph
			 (1), including soliciting applicants, reviewing applications, and making
			 and administering awards. The Director may consult with the Assistant
			 Secretary in selecting awardees.
					(3)FundingThe Secretary shall transfer to the National Science Foundation the funds necessary to carry out
			 this section.
					(c)Awards
					(1)Peer reviewAll awards under this section shall be provided on a competitive, merit-reviewed basis.
					(2)FocusIn making awards under this section, the Director shall, to the extent practicable, ensure
			 geographic diversity and the participation of women and under represented
			 minorities.
					(3)PreferenceIn making awards under this section, the Director—
						(A)shall give preference to applications submitted by consortia of institutions, to encourage as many
			 students and professionals as possible to benefit from the program
			 established under this section; and
						(B)shall give preference to any application submitted by a consortium of institutions that includes at
			 least one institution that is eligible to receive funds under title III or
			 V of the Higher Education Act of 1965.
						(d)Institution of higher education definedIn this section the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
				(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for carrying out this section $3,700,000
			 for each of fiscal years 2016 and 2017.
				304.E-Security Fellows Program
				(a)Establishment of programSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is further
			 amended by adding at the end the following:
					
						228.E-Security Fellows Program
							(a)Establishment
								(1)In generalThe Secretary shall establish a fellowship program in accordance with this section for the purpose
			 of bringing State, local, tribal, and private sector officials to
			 participate in the work of the National Cybersecurity Division in order to
			 become familiar with the Department’s stated cybersecurity missions and
			 capabilities, including but not limited to—
									(A)enhancing Federal, State, local, and tribal government cybersecurity;
									(B)developing partnerships with other Federal agencies, State, local, and tribal governments, and the
			 private sector;
									(C)improving and enhancing public/private information sharing involving cyber attacks, threats, and
			 vulnerabilities;
									(D)providing and coordinating incident response and recovery planning efforts; and
									(E)fostering training and certification.
									(2)Program nameThe program under this section shall be known as the E-Security Fellows Program.
								(b)EligibilityIn order to be eligible for selection as a fellow under the program, an individual must—
								(1)have cybersecurity-related responsibilities; and
								(2)be eligible to possess an appropriate national security clearance.
								(c)LimitationsThe Secretary—
								(1)may conduct up to 2 iterations of the program each year, each of which shall be 180 days in
			 duration; and
								(2)shall ensure that the number of fellows selected for each iteration does not impede the activities
			 of the Division.
								(d)ConditionAs a condition of selecting an individual as a fellow under the program, the Secretary shall
			 require that the individual’s employer agree to continue to pay the
			 individual’s salary and benefits during the period of the fellowship.
							(e)StipendDuring the period of the fellowship of an individual under the program, the Secretary shall,
			 subject to the availability of appropriations, provide to the individual a
			 stipend to cover the individual’s reasonable living expenses during the
			 period of the fellowship.
							.
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items
			 relating to such subtitle the following:
					
						
							Sec. 228. E-Security Fellows Program.
						
						.
				IVResearch
			401.National Science Foundation study on science and technology student retention
				(a)StudyThe National Science Foundation shall conduct a study on the causes of the high dropout rates of
			 women and minority students enrolled in programs of education leading to
			 degrees in science, technology, engineering, and mathematics and the
			 effects of such dropout rates on the cost of education for such students
			 and the shortage of workers qualified for jobs in science and technology.
				(b)ReportNot later than 180 days after the date of the enactment of this Act, the National Science
			 Foundation shall submit to Congress a report on the study conducted under
			 subsection (a) together with any recommendations of the National Science
			 Foundation.
				402.Challenge Grants
				(a)In generalThe Secretary of Homeland Security shall make grants to the Center of Distinction for Academic
			 Computing and Information Security Assurance, which shall be known as Challenge Grants. The recipient of a grant under this section shall use the grant to form a partnership with
			 section 226 of the Homeland Security Act of 2002, as added by section 101
			 to assist in improving the computing programs of such colleges and
			 universities and meeting the requirements to become a Center of
			 Distinction for Academic Computing and Information Security. The Secretary
			 shall ensure that the institutions that receive assistance under this
			 subsection are the institutions as defined under section 371 of the Higher
			 Education Act of 1965 (20 U.S.C. 1067q).
				(b)ReportThe Secretary shall submit to Congress a report on the outcomes of the partnerships funded by
			 grants under this section and shall include in such report the
			 recommendations of the Secretary regarding improving the access of the
			 population served by the institutions of higher education described in
			 subsection (a).
				403.E-Security Fellows Program
				(a)Establishment of programSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is further
			 amended by adding at the end the following:
					
						228.E-Security Fellows Program
							(a)Establishment
								(1)In generalThe Secretary shall establish a fellowship program in accordance with this section for the purpose
			 of bringing State, local, tribal, and private sector officials to
			 participate in the work of the National Cybersecurity Division in order to
			 become familiar with the Department’s stated cybersecurity missions and
			 capabilities, including but not limited to—
									(A)developing partnerships with other Federal agencies, State, local, and tribal governments, and the
			 private sector; and
									(B)fostering training and certification.
									(2)Program nameThe program under this section shall be known as the E-Security Fellows Program.
								(b)EligibilityIn order to be eligible for selection as a fellow under the program, an individual must—
								(1)have computer and information security-related responsibilities; and
								(2)be eligible to possess an appropriate national security clearance.
								(c)LimitationsThe Secretary—
								(1)may conduct up to 2 iterations of the program each year, each of which shall be 180 days in
			 duration; and
								(2)shall ensure that the number of fellows selected for each iteration does not impede the activities
			 of the Division.
								(d)ConditionAs a condition of selecting an individual as a fellow under the program, the Secretary shall
			 require that the individual’s employer agree to continue to pay the
			 individual’s salary and benefits during the period of the fellowship.
							(e)StipendDuring the period of the fellowship of an individual under the program, the Secretary shall,
			 subject to the availability of appropriations, provide to the individual a
			 stipend to cover the individual’s reasonable living expenses during the
			 period of the fellowship..
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the
			 items relating to such subtitle the following:
					
						
							Sec. 228. E-Security Fellows Program..
				
